 Case 1:21-cv-03136-BMC Document 10 Filed 06/21/21 Page 1 of 3 PageID #: 244




                                                     June 21, 2021


The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:         Sunbelt Rentals, Inc. v. Demand Electric, Inc., et al.,
                   Case No. 1:21-cv-03136-BMC

                   Motion for Adjournment of Initial Status Conference and Extension of
                   Deadlines Established in the Court’s June 3, 2021 Scheduling Order (Doc. 6)

Your Honor:

This firm represents Sunbelt Rentals, Inc. (“Sunbelt”) in the matter captioned above. Sunbelt
respectfully submits this letter to request an adjournment of the Initial Status Conference and an
extension of the deadlines set forth in the Court’s Scheduling Order, which was entered on June 3,
2021. (See doc. 6). That Order establishes the following deadlines:

             •     June 24, 2021: deadline for counsel for the parties to confer under Fed. R. Civ. P.
                   26(f) to agree upon a proposed discovery plan

             •     July 9, 2021: deadline for parties to submit a joint letter with a brief description of
                   the case and addressing any contemplated motions

             •     July 12, 2021: deadline for parties to submit joint consent for proceedings before a
                   Magistrate Judge, if all parties consent

             •     July 15, 2021: date of the telephonic Initial Status Conference, which is scheduled
                   for 12:30 p.m. Counsel must also bring a completed Case Management Plan to the
                   conference.

These deadlines have not been previously extended, and none of the parties have previously
submitted a request to extend these deadlines. Sunbelt has mailed a copy of the Scheduling Order
to the defendants.

In support of this request, Sunbelt states as follows. This action was filed on June 2, 2021. (Doc.
1). The summonses for both defendants were issued the following day. (See doc. 5). Sunbelt
submits that it has been diligent in its efforts to serve process on both defendants, and that it
effectuated service on Defendant Andreas Kourkoumelis on June 11, 2021. Despite the exercise
of diligence, Sunbelt has not yet been able to serve the corporate defendant, Demand Electric, Inc.,
                The Pinnacle at Symphony Place        VALERIE D. MOORE          T 615.651.6700
             150 3rd Avenue South, Suite 1600             615.651.6727          F 615.651.6701
                    Nashville, Tennessee 37201   Valerie.Moore@butlersnow.com   www.butlersnow.com




                                                      BUTLER SNOW LLP
 Case 1:21-cv-03136-BMC Document 10 Filed 06/21/21 Page 2 of 3 PageID #: 245


June 21, 2021
Page 2

and the corporate defendant has no registered agent in New York. Sunbelt is continuing its efforts
to properly effect service on the corporate defendant.

Based on the above, both Defendants’ deadlines to interpose a responsive pleading will necessarily
come after the June 24, 2021, Rule 26(f) conferral deadline established in the Court’s Scheduling
Order. Further, because Defendant Demand Electric has not yet been served, the Initial Status
Conference hearing and the deadline to submit a joint letter may occur before it is required to file
a responsive pleading. Additionally, upon information and belief, Defendants are not currently
represented by counsel with respect to the claims asserted in the complaint.

Accordingly, Sunbelt respectfully submits that there are grounds for rescheduling the Initial Status
Conference and extending the deadlines set forth in the Scheduling Order. Sunbelt proposes that
the Court establish the following schedule:

    •   Initial Status Conference: to be scheduled on a date four (4) weeks after the deadline for
        Defendant Demand Electric, Inc. to file a responsive pleading

    •   Deadline for parties to submit a joint letter with a brief description of the case and
        addressing any contemplated motions: five days before the Initial Status Conference

    •   Deadline for parties to submit joint consent for proceedings before a Magistrate Judge, if
        all parties consent: 72 hours before the Initial Status Conference

    •   Deadline for parties to confer under Fed. R. Civ. P. 26(f) to agree upon a proposed
        discovery plan: 21 days before Initial Status Conference.

Sunbelt states that upon serving Defendant Demand Electric, it will promptly file proof of service
with a service date so that the deadlines proposed above can be calculated.

Counsel for Sunbelt was able to confer with Defendants via telephone; Defendants indicated that
they do not object to the adjournment of the Initial Status Conference or the extension of the
deadlines established in the Scheduling Order.

For the foregoing reasons, Sunbelt respectfully requests that this Court grant this request,
reschedule the Initial Status Conference, and extend the deadlines set forth in the Scheduling
Order.
 Case 1:21-cv-03136-BMC Document 10 Filed 06/21/21 Page 3 of 3 PageID #: 246


June 21, 2021
Page 3

                                           Respectfully Submitted,




                                           Valerie D. Moore
                                           Attorney for Sunbelt Rentals, Inc.

VDM

cc: Demand Electric, Inc. (via U.S Mail)
    Andreas Kourkoumelis (via U.S Mail)
